United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1152
Issued: September 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 27, 2015 appellant filed a timely appeal from a March 25, 2015 decision from a
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than
180 days elapsed from October 14, 2014, the date of the most recent OWCP merit decision, and
the filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of appellant’s
claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing as
untimely.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 24, 2014 appellant, then a 54-year-old electrician, filed an occupational disease
claim alleging a bilateral hearing loss in the performance of duty.
By letter dated August 1, 2014, OWCP notified appellant that evidence was insufficient
to establish his claim. Appellant was advised to submit a questionnaire substantiating the factual
element of his claim.
Appellant submitted an August 11, 2014 statement describing his employment history.
He noted that he was still exposed to hazardous noise at work and that he had no hobbies that
involved exposure to loud noise.
In an August 7, 2014 statement, the employing establishment advised OWCP of the
sound level ranges in the areas where appellant worked. It noted that without a description of the
exact work appellant performed it could not provide meaningful occupational noise exposure
data for specific equipment, sites, or exposure periodicity. Without detailed information, the
type of hearing protection used would remain unknown. The employing establishment also
forwarded to OWCP annual audiograms from its hearing conservation program and a job
description for appellant’s position. On August 9, 2014 it advised that appellant was in the
hearing conservation program and that he was still employed.
By letter dated August 29, 2014, OWCP notified appellant that he needed to provide
further evidence regarding his employment history. Appellant was instructed to submit a
statement listing his entire federal and nonfederal employment history including employer, job
title, and inclusive dates. He was also advised that his claim would be denied if the requested
information was not received in 30 days.
By decision dated October 14, 2014, OWCP denied appellant’s claim for failure to
establish that the claimed events occurred.
On December 22, 2014 appellant requested an oral telephone hearing.
In a March 25, 2015 decision, OWCP denied appellant’s request for an oral hearing as
untimely. It indicated that his letter of December 22, 2014 was beyond the 30-day time
limitation to request an oral hearing and that the relevant issue of the case could be addressed by
requesting reconsideration and submitting evidence not previously considered by OWCP.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides: “Before review under section 8128(a) of this title
[relating to reconsideration], a claimant for compensation not satisfied with a decision of the
Secretary under subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on his or her claim before a representative of the
Secretary.”2
2

Id. at § 8124(b)(1).

2

Section 10.615 of Title 20 of the Code of Federal Regulations provides that a hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: an oral hearing or a review of the written record.3 The hearing request
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which a hearing is sought.4 OWCP has discretion, however, to grant or
deny a request that is made after this 30-day period.5 In such a case, it will determine whether to
grant a discretionary hearing and, if not, will so advise the claimant with reasons.6
ANALYSIS
The Board finds that OWCP properly determined that appellant’s December 22, 2014
request for a hearing was not timely filed. Appellant’s request was made more than 30 days after
the issuance of the October 14, 2014 decision. Section 8124(b)(1) is unequivocal on the time
limitation for requesting a hearing.7 For this reason, OWCP properly denied his hearing as a
matter of right.
OWCP properly exercised its discretion under Board precedent to determine whether to
grant a hearing in this case. It denied appellant’s request on the grounds that he could equally
well address any issues in his case by submitting evidence not previously considered by OWCP
and requesting reconsideration. OWCP correctly employed its discretionary authority and the
Board finds that OWCP did not abuse its discretion in denying appellant’s hearing request.8
On appeal appellant argues that he was exposed to loud noise at work and that he
provided a full work history. The Board only has jurisdiction over the March 25, 2015 nonmerit
decision which denied his request for an oral hearing.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing as
untimely.

3

20 C.F.R. § 10.615.

4

Id. at § 10.616.

5

See G.W., Docket No. 10-782 (issued April 23, 2010). See also Herbert C. Holley, 33 ECAB 140 (1981).

6

Id. See also Rudolph Bermann, 26 ECAB 354 (1975).

7

See William F. Osborne, 46 ECAB 198 (1994).

8

See Lawrence C. Parr, 48 ECAB 445 (1997).

3

ORDER
IT IS HEREBY ORDERED THAT the March 25, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 4, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

